Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 16, 2008                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  134393(93)(94) 	                                                                                     Michael F. Cavanagh
  134406                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  WILLIAM MILLER,                                                                                      Stephen J. Markman,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 134393
  v                                                                 COA: 259992
                                                                    Wayne CC: 03-325030-NF
  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellant, 

  and
  PT WORKS, INC.,

             Cross-Plaintiff-Appellee. 

  ____________________________________

  WILLIAM MILLER,

           Plaintiff-Appellee, 

                                                                    SC: 134406     

  v                                                                 COA: 259992      

                                                                    Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellee, 

  and
  PT WORKS, INC.,

             Cross-Plaintiff-Appellant. 

  _____________________________________

         On order of the Chief Justice, the motion by the Insurance Institute of Michigan
  for leave to file a brief amicus curiae and for leave to exceed the page limitation are
  considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 16, 2008                        _________________________________________
                                                                               Clerk